Title: From George Washington to Henry Laurens, 12 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge March 12th 1778

On sunday night I had the honor to receive your favors of the 1st & 5th Instant with their Inclosures.
I am happy to find that my past conduct respecting Citizens in the correspondence between Genl Howe & myself is approved by Congress. They may rest assured, that their rights are strongly impressed on my mind, and that in all my transactions every support in my power shall be given them. I know their importance, and in my expected negociations with Genl Howe, if possible, I will exempt Citizens from Captivity. However I cannot hope to effect it, as I cannot demand it as a matter of right, since Congress themselves in their Original resolve, directing a proposition to be made for the exchange of prisoners, mentioned that of Citizens, which implied a right of capturing them. They may also be assured, that Genl Lee will not be forgotten. He has all along been a principal object in dispute, and so far from doing any thing injurious to him, his right to be exchanged & releasement are intended to be placed upon the most explicit—unambiguous footing. Indeed from the spirit of Genl Howe’s Letters, collectively taken, since his Agreement to enlarge the Officers on parole, in the first instance, & his extension of it in the last to an exchange (tho they are not free from ambiguities) it may be inferred, that on sending in Lt Colo. Campbell & the Hessian Field Officers captured at Trenton, that an exchange of all officers will immediately commence. It seems to be a point with

him, that it shall begin with them, as they have been longest in captivity. I have taken the liberty to inclose you Copies of three Letters, which have just passed between Genl Howe & myself more particularly concerning Genl Lee; in which I have pushed matters respecting him, as far as I thought it prudent at this time. Every precaution will certainly be used to prevent the Enemy gaining any advantage in the exchange of prisoners.
With great deference, I would take the liberty to observe, that Congress seem to have carried the preamble of their Resolve of the 26 Ulto, prohibiting the inlisting &c. Prisoners & deserters too far—and thro accident to have recited a fact that has never happened (at least to my knowledge) and which is injurious to us. Viz. that prisoners had been inlisted by us. If any have, it is what I never knew; However, be this as it may—if the Resolution has not been published, I could wish the preamble to be altered and only recite “that experience &c. in Deserters” only. The Resoluti⟨on⟩ itself may stand as it does comprehending a pr⟨o⟩hibition against the inlistment of both. My reasons for troubling Congress upon this occasion is, we have always complained against Genl Howe and still do for obliging or permitting the prisoners in his hands to inlist, as an unwarrantable procedure & wholly repugnant to the spirit, at least, of the Cartel. This preamble seems to admit the practice on our part, which would certainly justify it in him, and is such evidence, as must silence us in future should it stand, and afford him an opportunity for recrimination, though as I have suggested, I believe no prisoners have ever been inlisted by us—I am sure none have through compulsion.
I have the pleasure to transmit you an Extract of a Letter from Captn Barry, which will inform you of his successes. The two ships he burnt, after stripping them, and he was obliged, it seems, two days after the capture, to ground and abandon the Schooner after a long and severe engagement with some of the Enemy’s Frigates & smaller armed Vessels. It is said he saved her Guns & most of her tackle.
I also take the liberty to lay before Congress copies of Letters from Messieurs Champion—Wadsworth & Reed. From the uniformity of sentiment held forth by these Gentlemen, it is much to be feared, the measures lately adopted by the Commissioners at New Haven for regulating the prices of provision will have a disagreable effect upon our supplies of meat. How far it may be practicable to suspend their operation for a time, I cannot determine—but if it can be done, it appears we should experience many advantages from it. It is a matter of great importance, and as such is submitted to Congress for their consideration. If any thing can be done to procure supplies of provision, particularly of the salt kind, I should suppose & am persuaded it will not

be omitted. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

